Citation Nr: 0809635	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-28 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318, including the question of whether 
there was clear and unmistakable error (CUE) in rating 
decisions dated September 2000 and November 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  He died in March 2004.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied the claim for entitlement to DIC 
under 38 U.S.C.A. § 1318.  

The Board remanded the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 to the RO via the Appeals Management 
Center (AMC) in Washington, DC in April 2007.  A remand was 
necessary because the issue was inextricably intertwined with 
claims of CUE that had not been adjudicated.  The RO/AMC was 
instructed to adjudicate the CUE claims in conjunction with 
readjudication of the DIC claim.  The actions directed by the 
Board have been accomplished and the matters have been 
returned to the Board for appellate review.

In the April 2007 decision, the Board found that appellant 
had submitted an August 2004 notice of disagreement (NOD) 
concerning the claim for DIC under 38 U.S.C.A. § 1318, after 
which a statement of the case (SOC) was issued in December 
2004.  An addendum to a VA Form 1-646 (though undated) was 
accepted as a timely substantive appeal since it had been 
received prior to June 21, 2005, as evidenced by June 10, 
2005 Appeal Certification Worksheet.  





FINDINGS OF FACT

1.  The appellant has not pled a claim of CUE in the 
September 2000 and November 2002 rating decisions with 
specificity.  

2.  During the veteran's lifetime, service connection was in 
effect for PTSD rated as 70 percent disabling, effective 
September 15, 1996.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) was established, effective 
August 18, 2002.  


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22 (2007).  In other words, these 
benefits can be established either by meeting the statutory 
duration requirements for a total disability rating or by 
showing that such requirements would have been met 




but for CUE in a previous rating decision.  See National 
Organization of Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

The appellant asserted that CUE had been committed in rating 
decisions dated September 2000 and November 2002 because the 
veteran's claims for service connection for PTSD and 
entitlement to a TDIU should have been granted sooner.  The 
CUE claims, however, had not been adjudicated prior to the 
Board's receipt of the appeal for entitlement to DIC under 
38 U.S.C.A. § 1318.  Citing to National Organization of 
Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 
the Board found that the CUE claims were inextricably 
intertwined with the 38 U.S.C.A. § 1318 claim because if CUE 
was found and the assignment of one or more effective dates 
was changed as a result, the DIC claim under 38 U.S.C.A. § 
1318 might be affected.

Pursuant to the Board's April 2007 remand, the AMC issued an 
October 2007 supplemental SOC (SSOC).  The AMC found that no 
CUE had been committed in the September 2000 and November 
2002 rating decisions and continued the denial of the claim 
for entitlement to DIC under 38 U.S.C.A. § 1318.  

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).  

In her substantive appeal dated in August 2004, the appellant 
stated that because it took for VA so long to grant the 
veteran service connection for PTSD, she was being denied 
entitlement to DIC benefits.  She stated that the veteran 
should have been granted individual unemployability for 10+ 
years, had service connection been granted when he first 
applied.  In a December 8, 2004 statement, the appellant's 
representative asserted that CUE had been committed because 
the veteran's claims for service connection for PTSD and 
entitlement to a TDIU should have been granted sooner.  In a 
February 2008 informal hearing presentation, the appellant's 
representative stated that the appellant believed that the 
evidence established that there was CUE in the September 2000 
and November 2002 RO rating decisions.  

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The appellant has not made any specific allegation that 
either the correct facts were not before the RO in September 
2000 or November 2002, or that the law in existence at that 
time was misapplied.  Rather, it appears that she simply 
disagrees with how the facts of the case were weighed or 
evaluated.  Again, a CUE claim must involve a contention 
that, based on a particular error in application of law or 
fact, an error undebatably occurred.  As such, no valid CUE 
claim has truly been presented here.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003) (To the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law).

In light of the Board's determination concerning the claim 
for CUE, it follows that appellant is not entitled to DIC 
under 38 C.F.R. §38 U.S.C.A. § 1318.  This is so because 
although at the time of his March 2004 death the veteran was 
in receipt of a total disability rating (the TDIU) effective 
August 28, 2002, the total rating had not been in effect for 
a period of ten or more years immediately preceding death or 
continuously since the veteran's release from active duty in 
December 1954.  As such, appellant does not meet the basic 
eligibility requirements for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, and the claim must be denied.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2004 rating decision that is 
the subject of this appeal, appellant was advised of the 
evidence necessary to substantiate her claim for entitlement 
to DIC under 38 U.S.C.A. § 1318 and of her and VA's 
respective duties in obtaining evidence.  She was also asked 
to send any evidence in her possession that pertained to the 
claim.  See April 2004 letter.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  The Board 
acknowledges that appellant was not provided notice of the 
appropriate disability rating and effective date of any grant 
of DIC.  There is no prejudice in proceeding with the 
issuance of a final decision, however, as her claim is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to appellant.


ORDER

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


